Case 7:19-cr-01502 Document 42 Filed on 02/11/20 in TXSD Page 1 of 4 HY

United States District Court

Southern District Of Texas
FILED
UNITED STATES DISTRICT COURT FEB 11 2020
SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION David J. Bradley, Clerk
UNTED STATES OF AMERICA §
§
v. § CRIMINAL NO. M-19-1502-S2
§
SYLVIA GARCES VALDEZ §
FRANCES SALINAS DE LEON §
JOSE ADOLFO SALINAS §
§

also known as “Fito”

SEALED SECOND SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES: |
COUNT ONE

From at least June 4, 2018, and continuing through at least December 6, 2018, in the

Southern District of Texas, the defendant,
SYLVIA GARCES VALDEZ

did corruptly give, offer, or agree to give a thing of value to any person intending to influence and
reward an agent of the City of La Joya, a local government that received benefits in excess of
$10,000 pursuant to a Federal program involving a grant, contract, subsidy, loan guarantee, and
other forms of Federal assistance in 2018, in connection with any business, transaction, or series
of transactions of such State government and agency involving something of value of $5,000 or
more: namely, Valdez gave, offered, and agreed to give cash to Frances Salinas De Leon intending
to influence and reward Jose A. Salinas, the elected City of La Joya mayor, for his influence in
granting a public relations contract to the Defendant.

All in violation of Title 18, United States Code, Sections 666(a)(2) and 2.
Case 7:19-cr-01502 Document 42 Filed on 02/11/20 in TXSD_ Page 2 of 4

COUNT TWO

From at least June 4, 2018 and continuing through at least December 6, 2018, in the

Southern District of Texas, the defendants,
SYLVIA GARCES VALDEZ
FRANCES SALINAS DE LEON
and
JOSE ADOLFO SALINAS
also known as “Fito”

did intentionally and knowingly devise a scheme and artifice to defraud and to obtain money and
property by means of false and fraudulent pretenses, representations, and promises in execution
and for the purpose of executing said scheme and artifice transmitted and caused to be transmitted

by means of wire communication in interstate and foreign commerce, any writings, signals,

pictures or sounds, namely the following email:

 

DATE WRITING FROM TO

 

June 13, 2018 | Email chemgarces2187@icloud.com | francesanasalinas@gmail.com

 

 

 

 

 

 

In violation of Title 18, United States Code, Sections 1343, 1346, and 1349.
COUNT THREE
From in or about January 2016, and continuing through at least July 20, 2016, in the
Southern District of Texas, the defendant,

JOSE ADOLFO SALINAS
also known as “Fito”

did intentionally and knowingly devise a scheme and artifice to defraud and to obtain money and
property by means of false and fraudulent pretenses, representations, and promises in execution

and for the purpose of executing said scheme and artifice transmitted and caused to be transmitted
Case 7:19-cr-01502 Document 42 Filed on 02/11/20 in TXSD_ Page 3 of 4

by means of wire communication in interstate and foreign commerce, any writings, signals,

pictures or sounds, namely the following email:

 

 

DATE WRITING FROM TO
February 9, Email robertojackson43@gmail.com | cityoflajoya@aol.com
2016

 

 

 

 

 

 

In violation of Title 18, United States Code, Sections 1343, 1346, and 1349.

NOTICE OF CRIMINAL FORFEITURE
18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)

Pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States

Code, Section 2461(c), the United States gives notice to the defendants,
SYLVIA GARCES VALDEZ
FRANCES SALINAS DE LEON
and
JOSE ADOLFO SALINAS
also known as “Fito”

that upon conviction for the offenses in this Indictment, all property, real or personal, which

constitutes or is derived from proceeds traceable to such offense, is subject to forfeiture.

Property Subject to Forfeiture

 

The property subject to forfeiture as to Counts One and Two is approximately $22,000; the
property subject to forfeiture as to Count Three is approximately $235,000. In the event that a
condition listed in Title 21, United States Code, Section 853 exists, the United States will seek to
forfeit any other property of the defendant in substitution up to the total value of the property

subject to forfeiture. The United States may seek the imposition of a money judgment.
Case 7:19-cr-01502 Document 42 Filed on 02/11/20 in TXSD Page 4 of 4

A TRUE BILL

~~) 7\ “™l //

 

jan L/
RYAN K. PATRICK
UNITED STATES ATTORNEY

 

ASSISTANT UNITED STATES ATTORNEY
